NON-FINAL OFFICE ACTION
This Office Action is a Reissue of U.S. Application No. 12/575,287 (the ‘287 application) now U.S. Patent No. 8,473,223 B2 issued on June 25, 2013 to Leu (the ‘223 patent). 
The status of the claims amended on 9/8/20222 is as follows;
Claims 1, 2, 4-11, and 13-20 are pending.
Claims 1, 2, 4-8, 10, 11, and 13-17 are original claims.
Claims 9 and 18 are original amended claims.
Claims 3 and 12 are original claims that were canceled before examination.
Claims 19 and 20 are new claims.
Claims 1, 2, 4-11, and 13-20 are rejected.

Claim Rejections - 35 USC § 251
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
While the applicant’s representative stated that a reissue declaration with a new error statement was filed the examiner did not receive a complete declaration and the error statement was in the remarks.  A new complete declaration is required including the error statement.  

    PNG
    media_image1.png
    404
    711
    media_image1.png
    Greyscale

 The examiner notes that the Domestic Benefit/ National stage information section of the Application Data Sheet (ADS) is not filled out.  The application number is 16951347, the continuity type is Reissue and the prior application number is 12/575,287 and the filing dates is 2009-10-07.  A new corrected ADS is requested.

    PNG
    media_image2.png
    312
    786
    media_image2.png
    Greyscale


Claims 1, 2, 4-11 and 13-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4, 5, 13 and 14 were dependent on canceled claims 3 and 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1, 2, 4-11 and 13-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nehmadi et al US Patent Application Publication 2008/0295048.
In the rejection below claims with similar features are bundled together.  For example, the rejection with respect to claim 1 applies equally to claim 10.
Claim 1 and 10

Claim 1.  A computer-implemented method, made by a computer having a processor and a storage device, for utilizing fabrication defect of an article, executed by the processor, the method comprising steps of:  See Nehmadi paragraph [0067] and figure 7 that outlines a computer system that executes a set of instructions to perform any of methodologies discussed herein.

obtaining a defect image from a fabrication process for fabricating the article, wherein the defect image comprises a defect and fabricated circuit patterns around the defect;  See Nehmadi Figure 1 and paragraphs [0029]-[0038].

    PNG
    media_image3.png
    357
    532
    media_image3.png
    Greyscale

Nehmadi discloses an inline defect analysis method includes receiving geometric characteristics of individual defects and design data corresponding to the individual defects, determining which of the individual defects are likely to be nuisance defects using the geometric characteristics and the corresponding design data to update the fabrication process or the design (see abstract and para. [0032]).
obtaining coordinates of the defect; Nehmadi Para. [0031] defect map 145 figure 1
retrieving a layout of the article comprising design circuit patterns; Nehmadi Para. [0031] design 120 figure 1.
extracting a contour of the defect from the defect image by cutting defect contour from the defect image file; Para.[0047]-[0049] and figure 4A

    PNG
    media_image4.png
    677
    496
    media_image4.png
    Greyscale


superposing the contour of the defect on the layout according to the coordinates of the defect; and See Nehmadi para. [0031] where the defect map may be correlated with the design and para. [0047] that discloses aligning a defect map with a CAD model to correlate a defect’s position relative to a structure in the design.
determining whether the defect causes an open failure or a short failure on the layout by analyzing overlaps between the contour of the defect and the design circuit patterns, wherein the defect causes the open failure when the contour of the defect intercepts one of the design circuit patterns; the defect causes the short failure when the contour of the defect bridges two of the design circuit patterns.  See para. [0051]-[0066] and figures 5 and 6 which discusses bridging and open circuit defects.

    PNG
    media_image5.png
    722
    516
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    669
    490
    media_image6.png
    Greyscale



Claim 2 and 11.

Claim 2. The computer-implemented method according to claim 1, wherein after the step of "retrieving a layout comprising design circuit patterns," the method further comprises a step of: correcting the coordinates of the defect by matching the fabricated circuit patterns of the defect image and the design circuit patterns of the layout.

The ‘223 patent to Leu refers to a related patent application 12/318,974 by the same inventor which is now Patent 8,095,895.  None of the application or the patent is incorporated by reference.  The ‘895 patent states the following;
Next, the inspection image 10 and the design layout 20 will be matched for correcting the coordinates of the defects 11, 12, and 13 on the design layout 20. Although the defect scan and inspection tool has measured the coordinates of the defects 11, 12, and 13, those are not accurate. Thus, it is meaningless to use the wrong coordinates to locate the defects 11, 12, and 13 on the design layout 20 and to diagnose the defects 11, 12, and 13. Therefore, the wrong coordinates of the defects 11, 12, and 13 need to be corrected.
Please refer to the FIG. 4, to solve the above mentioned issue, the boundaries of the fabricated patterns 14 of the inspection image 10 are aligned with those of the conductive regions 21 of the design layout 20, thereby the accurate coordinates of the defects 11, 12, and 13 on the design layout 20 can be found. (Step S104).
‘985 patent 3:30-45 emphasis added by examiner
As noted above Nehmadi para. [0031] discloses where the defect map may be correlated with the design and para. [0047] that discloses aligning a defect map with a CAD model to correlate a defect’s position relative to a structure in the design.  This is correcting the coordinates.
Claim 4 and 13
Claim 4. The computer-implemented method according to claim 3, wherein the systematic defect comprises: necking, bridging, missing, or collapsing.
Nehmadi Para.[0051]-[0052] discloses bridging.
	Claim 5 and 14
Claim 5. The computer-implemented method according to claim 3, wherein the process related defect comprises: residue, scratch, corrosion, pitting, haze, water mark, peeling, photo resist lifting, or bubble.
Nehmadi Para.[0005] and [0021] discloses particles, open lines, shorts between lines, loose surface particles, loose fibers and microscopic particles which are residue.
	Claims 6, 7, 8 and 15, 16, 17
Claim 6. The computer-implemented method according to claim 1, further comprising a step of: repeating the steps for different defect images from the fabrication process.
Claim 7. The computer-implemented method according to claim 6, further comprising steps of: obtaining a new layout of a new article, wherein the new layout comprises design circuit patterns; superposing the contours of the defects on the new layout according to the coordinates of the defects respectively; and determining whether each of the defects causes the open failure or the short failure on the new layout by analyzing overlaps between the contour of each of the defects and the design circuit patterns of the new layout.
Claim 8. The computer-implemented method according to claim 7, wherein at the step of "superposing the contours of the defects on the new layout according to the coordinates of the defects respectively" the method further comprises steps of: extracting local layouts from the new layout; and superposing the contours of defects on the local layouts respectively.
With respect to claims 6-8 and 15-17 that repeat the steps of claim 1 for a new layout of a new article the inspection process 140 of Nehmadi is used for all of the defects identified in the process.  Figure 1 outlines the method starting with the fabrication 130 to the inspection process 140 to the inline defect analysis process 150 which send the defect to be reviewed 160 and adjustments are then made to the design or the fabrication process and the process is then repeated.
Para. [0032] states the automated defect review process 160 may extract information leading to modifications to improve the design 165 or adjust the fabrication process to improve the process. The new design would still be subject to the inspection process.
  See Nehmadi para. [0031] where the defect map may be correlated with the design and para. [0047] that discloses aligning a defect map with a CAD model to correlate a defect’s position relative to a structure in the design. See para. [0055]-[0065] and figures 4a, 5 and 6. 

[0032] As illustrated, embodiments of the present invention may provide an automated defect review process 160. The automated defect review process 160 may process a relatively large amount of defect data in an effort to extract information that may be used to gain insight into design process interaction (DPI), that is, the sensitivity of particular designs to process variations. For example, the automated defect review process 160 may extract information leading to modifications to improve the design 165 or adjusting the fabrication process to improve the process 175. Since the inspection process 140 may identify tens of thousands to hundreds of thousands of defects for the automated defect review process 160 to review, the inline defect analysis process 150 may parse the defects identified by the inspection process 140 to identify a subset of defects that warrant further investigation.
Nehmadi para. [0032] emphasis added by the examiner

Claim 9 and 18.
Claim 9. The computer-implemented method according to claim 1, further comprises a step of combining a defect diagnosis with Design of Experiment, process split of module, or integration process parameters, wherein the step comprises;
The ‘223 patent describes the Design of Experiment, process split of module, or integration parameters “so as to find some rules to modify the layout, or design a new layout, for reducing the failure and increasing the yield.” (see ‘223 5:1-17).  Nehmadi para. [0029] FIG. 1 illustrates an exemplary workflow for semiconductor design and fabrication, in accordance with embodiments of the present invention. As illustrated, wafers 110 may be produced in accordance with a design 120, via a fabrication process 130 controlled by a set of process parameters 135. These process parameters may include a wide variety of parameters, for example, lithography parameters, etch parameters, and any other type of parameters. 
[0032] As illustrated, embodiments of the present invention may provide an automated defect review process 160. The automated defect review process 160 may process a relatively large amount of defect data in an effort to extract information that may be used to gain insight into design process interaction (DPI), that is, the sensitivity of particular designs to process variations. For example, the automated defect review process 160 may extract information leading to modifications to improve the design 165 or adjusting the fabrication process to improve the process 175. Since the inspection process 140 may identify tens of thousands to hundreds of thousands of defects for the automated defect review process 160 to review, the inline defect analysis process 150 may parse the defects identified by the inspection process 140 to identify a subset of defects that warrant further investigation.
Nehmadi Para [0032] emphasis added by the examiner
Integration process parameters are defined in the ‘223 patent 5:1-17 as defect type, yield, composition and distribution.  Nehmadi para. [0038]-[0041] disclose defect yield and defect types that the geographic characteristics may include the size of a defect, volume of a defect, and a location of a defect which equate to defect composition and distribution.

extracting diagnosis result of the defect;
Figure 2A and the description of the inline defect analyzer discloses how each defect is processed in order to get rid of historical nuisance defects and process defects that focuses on defects with a higher yield impact loss. See para. [0036]-[0038].
determining a type of the defect, wherein the type comprises: random particle defect, systematic defect, and process related defect;
Para. [0042] disclose systematic defects are defects conditioned by the specifics of a design layout or the fabrication equipment and occur in specific design elements which are systematic defects and process related defects.  Random particle defects and systematic defects are also described in paragraphs [0004]-[0005] and [0020]-[0021], [0051]-[0052].  Defects are determined in the defect review process 160.
extracting the Design of Experiment, process split of module, or integration process parameters; 
See Nehmadi para [0032] For example, the automated defect review process 160 may extract information leading to modifications to improve the design 165 or adjusting the fabrication process to improve the process 175.
performing data analysis between the diagnosis result and the Design of Experiment, process split of module, or integration process parameters; and 
concluding the correlation between defect and the module or integration process parameters, and optimize for minimum defect yield impact.
Figure 2A and the description of the inline defect analyzer discloses how each defect is processed in order to get rid of historical nuisance defects and process defects that focuses on defects with a higher yield impact loss in order to minimize impact. See para. [0036]-[0038].  The inline defect analyzer 206 may be a SEMVision inspection system that performs data analysis using the processes describe above to improve the design or the fabrication process.


Claims 19 and 20.
19. (new) The computer-implemented method according to claim 1, further comprising the steps of:
correlating the defect with a process condition;
modifying the process condition to prevent the defect; and
fabricating a wafer using the modified process condition.

20. (new) The method according to claim 10, further comprising the steps of:
correlating the defect with a process condition;
modifying the process condition to prevent the defect; and
fabricating a wafer using the modified process condition.

Please see the rejection above with respect to claims 9 and 18 and see Nehmadi para. [0032]. 
Figure 1 outlines the method starting with the fabrication 130 to the inspection process 140 to the inline defect analysis process 150 which send the defect to be reviewed 160 and adjustments are then made to the design or the fabrication process and the process is then repeated.
Nehmadi para. [0029] FIG. 1 illustrates an exemplary workflow for semiconductor design and fabrication, in accordance with embodiments of the present invention. As illustrated, wafers 110 may be produced in accordance with a design 120, via a fabrication process 130 controlled by a set of process parameters 135. These process parameters may include a wide variety of parameters, for example, lithography parameters, etch parameters, and any other type of parameters. 
Para. [0032] states the automated defect review process 160 may extract information leading to modifications to improve the design 165 or adjust the fabrication process adjusting the parameters disclosed above to improve the process. The new design would still be subject to the inspection process.



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992